      Case 1:21-cv-00969-JPC Document 34
                                      33 Filed 03/17/21
                                               03/16/21 Page 1 of 1




                                                  Plaintiff's request is granted. Plaintiff's deadline to file its motion for a
                                                  default judgment is March 26, 2021. Further, Plaintiff is directed to
                                                  file a status letter with the Court by March 22, 2021, describing
                                                  whether Plaintiff still plans to move for default judgment and whether
                                                  the parties request a referral to the Court-annexed mediation program
By ECF and Email                                  or to the Honorable Kevin N. Fox for a settlement conference.
Honorable John P. Cronan
United States District Judge
Southern District of New York                    SO ORDERED
500 Pearl Street, Room 1320
New York, New York 10007                         Date: March 16, 2021             ___________________________
CronanNYSDChambers@nysd.uscourts.gov             New York, New York
                                                                                  JOHN P. CRONAN
                                                                                  United States District Judge
       Re:     Northeast Banana Corp. v. Produce Depot USA LLC, et al.
               Case No.: 21-civ-969 (JPC)

Dear Judge Cronan:

        This firm is counsel to plaintiff Northeast Banana Corp. in this action. Yesterday, I
was contacted by Timothy J. Fierst. Esq. of The Fierst Law Group, P.C., who advised that his
firm now represents the defendants. In light of counsel having contacted me, as well as the
parties, by counsel, having engaged in settlement discussions over the past 24 hours, plaintiff,
by counsel, requests a one-week extension of time to file a motion for default judgment which,
pursuant to Your Honor’s Order dated March 12, 2021 [Docket No. 31], is presently due this
Friday, March 19, 2021.

        In accordance with Rule 3.B. of Your Honor’s Individual Rules And Practices In Civil
Cases: (1) the original deadline for plaintiff to file the motion is March 19, 2021; (2) this
request is made because defendants now appear to be represented by counsel, counsel has
contacted me, and there are pending settlement discussions; (3) & (4) this is a first request for
an extension of time; and (5) Mr. Fierst, copied, has confirmed that he has no objection to this
request. The March 12, 2021 Order also provides that defendants’ opposition to the motion
is due by April 6, 2021, plaintiff’s reply is due by April 13, 2021, and a hearing is scheduled
for April 28, 2021. If the requested extension is granted, unless otherwise instructed by the
Court, I will e-file a status report letter by no later than Monday, March 22, 2021.

       Please advise of any questions, and the Court’s consideration is graciously appreciated.

                                      Respectfully submitted,

                                      Jonathan Bodner
                                      For the Firm

cc:    Timothy J. Fierst, Esq., defendants’ counsel
       Northeast Banana Corp.
